Has petitioner a plain, speedy and adequate remedy by appeal?
I invite attention to the following quotation from Mayers v.Bronson et al., 100 Utah 279, at page 280, 114 P.2d 213, at page 217, wherein Mr. Justice Wolfe, speaking of the case ofCrowther v. District Court, 93 Utah 586, 54 P.2d 243, has this to say:
"Certainly they would be in no better position if they brought prohibition than if they submitted to sentence and appealed. If this court had entertained the writ of prohibition and they had won, they would have likewise won if they had submitted to sentence, and appealed and won. * * * The writ of prohibition was no more adequate in such case than appeal, because in either case the matter had gone to a point where they could try their rights only at their peril. * * * But where prohibition is no more adequate than appeal, the petitioners will be relegated to the latter." (This Mayers case appears along with others in an A.L.R. Annotation on prohibition against contempt. 136 A.L.R. 698 — Annotation as to adequacy of appeal, 136 A.L.R. page 715.)
In the present case, assume petitioner took an appeal to the District Court from the adjudication of contempt — What relief would have been available to him? The prevailing opinion expresses the thought that as the City Court had no jurisdiction the District Court could acquire none on appeal. That is not exactly correct. The appellate court would acquire sufficient jurisdiction to determine that the City Court did not have jurisdiction. In support of this last statement I invite attention to section 105-57-44, U.C.A., 1943, which covers appeals from justice courts, and which appellate practice is made applicable to city court appeals by section 20-4-14 and 18, U.C.A., 1943.
Section 105-57-44 reads as follows: *Page 51 
"The complaint, on motion of defendant, may be dismissed upon the following grounds: (1) That the justice did not have jurisdiction of the offense. (2) That more than one offense is charged therein. (3) That the facts stated do not constitute a public offense."
This section, by the way, is not the section applicable to dismissal of appeals which reactivate the judgment of the lower court. (See Section 105-57-43, U.C.A. 1943.)
If then petitioner had taken his appeal to the district court, he could by motion, founded upon Par. (1) of section 105-57-44 raise exactly the same question that is raised before us — the question of the jurisdiction of the lower court. The dismissal contemplated by section 105-57-44 is not merely a dismissal of the appeal, such as is contemplated by section 105-57-43, but is a dismissal of the action, leaving nothing standing against petitioner in either court. The fact that no complaint (or affidavit) was filed against petitioner as a foundation for the contempt proceeding would not defeat the application of section 105-57-44. The sense of the section is that the action may be dismissed when it shows a lack of jurisdiction in the lower court.
We have then an issue before us which clearly falls within the cited quotation from the case of Mayers v. Bronson. Nothing is accomplished by the proceedings by writ, which could not be accomplished by the appeal. It might even be said that there was some advantage in the appeal. Suppose we denied prohibition on the merits — that would end it unfavorably for petitioner. On the other hand suppose the district court denied the motion founded upon section 105-57-44 petitioner would still have a chance to defeat the case in a trial de novo.
We should not lose sight of the difference between dismissing the appeal under section 105-57-43 because of some imperfection in taking the appeal, and the dismissal of the action after proper appeal, but by reason of a lack of jurisdiction of the subject matter of the complaint and under section 105-57-44 (1).
This simmers the case down to the question of whether or not the fact that the accused might have to go to jail for *Page 52 
inability to furnish bail or furnish an undertaking on appeal for his appearance, will justify the issuance of the writ in question.
If the question be one of expense incident to such requirement it is not sufficient ground. Mayers v. Bronson, supra; Stateex rel. Peterson v. Superior Court, 67 Wash. 370, 121 P. 836; and State ex rel. Board of Commissioners of King County v.Superior Court, 73 Wash. 296, 131 P. 816. (Both the Washington cases are cited and quoted with approval in the Mayers case.)
Furthermore our courts have inherent power to stay execution of sentence to enable the litigant to perfect his appeal; and we should assume that the court would exercise that right to enable accused here to have the proceedings reviewed. People v.Blackburn, 6 Utah 347, 23 P. 759; In the Matter of Flint,25 Utah 338, 71 P. 531, 95 Am. St. Rep. 853; Reese v. Olsen,44 Utah 318, 139 P. 941; Williams v. Harris, Warden, 106 Utah 387,149 P.2d 640.